Given, C. J.
I. In view of the relations and circumstances of the parties, the contract entered into was a most reasonable one for them to make; and, though the consideration might be deemed inadequate as between strangers, we think it is fully sufficient to sustain the contract so far as consideration is concerned.
II. The character of plaintiff’s testimony fully sustains the averment that she was old and feeble, and easily influenced. At the time of testifying, she was evidently very much embittered against her son and his wife, the defendants, and her statements do not show that thoughtfulness which gives weight to testimony.
The 'decided weight of the testimony is against the conclusion that the plaintiff executed the writing under any undue influence. The testimony of Mr. Vanderlip, who drew the instrument, and of Mr. Kennedy, who was present, shows quite satisfactorily that the instrument was drawn just as she desired to have it.
We think the decree of the district court was in accordance with the weight of the testimony, and it is therefore Affirmed.
Beck, J., not concurring.